DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 7/7/2022. Claim 3 was cancelled.  Claims 1-2, 4-14 are now pending in the application. 
2.	The previous objections to the Drawings are withdrawn due to the replacement Drawings filed 7/7/2022. 
Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-2, 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “wherein said fragrance composition has an odour that is reminiscent of the odour of the article, or reminiscent of the odour of a packaging material for said article”. However, the language “odour that is reminiscent of the odour of the article, or reminiscent of the odour of a packaging material for said article” is considered indefinite. The term “reminiscent” and the methodology on how to determine if an odor is reminiscent of an article or packaging has not been defined in the instant application. Therefore, it is unclear how to determine if an odor is “reminiscent” of the odor of the article, or reminiscent of the odor of a packaging material for said article. The claims are therefore indefinite and are rejected. Claims 2 and 4-14 are rejected because they are dependent on a rejected base claim. For purposes of examination, any perfume composition is considered to read on the requirement “wherein said fragrance composition has an odour that is reminiscent of the odour of the article, or reminiscent of the odour of a packaging material for said article”. 

Claim Analysis
5.	Summary of Claim 1:
A fragrance composition adapted for use with a sanitary or incontinence article used in the treatment of malodour caused by or associated with human body fluids, 

wherein said fragrance composition has an odour that is reminiscent of the odour of the article, or reminiscent of the odour of a packaging material for said article,

wherein the fragrance composition comprises 2,3,3-trimethyl indanone (SAFRALEINE) as a fragrance ingredient.

 

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perring et al. (US PG Pub 2013/0230479 A1) as listed on the IDS dated 8/16/2019 in view of Behan et al. (US PG Pub 2016/0304806 A1) and van Loveren et al. (US Patent 4,532,357 A).
Regarding claims 1 and 12, Perring et al. teach perfume compositions effective against urine malodor wherein the perfume compositions are used in an incontinence control article (claims 15, 17) thereby reading on the “fragrance composition adapted for use with a sanitary or incontinence article used in the treatment of malodour caused by or associated with human body fluids”. The perfume composition of Perring et al. reads on the “wherein said fragrance composition has an odour that is reminiscent of the odour of the article, or reminiscent of the odour of a packaging material for said article” as explained above in paragraph 4.  
	Perring et al. are silent regarding the fragrance composition comprising 2,3,3-trimethyl indanone.
	Behan et al. teach a perfume composition comprising ingredients such as PTBCHA (p-tert-butyl cyclohexyl acetate; Table A, Column 8 and Table 12 Column 8) as well as 2,3,3-trimethyl indanone (Safraleine; Table A, Column 8). Behan et al. offer the motivation of using these fragrance ingredients due to their ability to have synergistic odor properties (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the 2,3,3-trimethyl indanone of Behan et al. in the fragrance composition and article of Perring et al., thereby arriving at the claimed invention.
Perring et al. in view of Behan et al. do not particularly teach the 2,3,3-trimethyl indanone in a preferred embodiment. 
van Loveren et al. teach trimethyl indanones (Example II, Col. 12 line 65) for use in perfume compositions and perfumed articles (Abstract). van Loveren et al. offer the motivation of particularly choosing trimethyl indanones due to their ability to offer excellent aromas and unique organoleptic properties (Table I, Examples). In light of these benefits, it would have been obvious to one of ordinary skill in the art to particularly choose the 2,3,3-trimethyl indanone of Behan et al. for the fragrance composition and article of Perring et al., thereby arriving at the claimed invention.
Regarding claim 2, Perring et al. teach para-tert-butylcyclohexyl acetate (Table 2).
Regarding claims 5-11 and 14, the article and use of the incontinence control article of Perring et al. reads on the articles of claims 5-6 and 11. Perring et al. further teach methods of preventing or ameliorating urine malodor comprising bring into contact with urine or urine residues an effective amount of a perfume composition [0021] thereby reading on the methods as required by claims 7-10 and 14. Regarding claim 9, Perring et al. teach sanitary pads [0030] thereby reading on the female population.
Regarding claims 4 and 13, Perring et al. teach the perfume compositions comprise between 20% and 50% of perfume ingredients (Abstract).
Perring et al. and the claims differ in that Perring et al. do not teach the exact same range for the fragrance ingredients (20 to 100 wt%) as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Perring et al. (20 to 50 wt%) overlap the instantly claimed range (20 to 100 wt%) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.


9.	Claims 1-2, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US Patent 5,733,272) as listed on the IDS dated 8/16/2019 in view of Behan et al. (US PG Pub 2016/0304806 A1) and van Loveren et al. (US Patent 4,532,357 A).
	Regarding claims 1 and 12, Brunner et al. teach compositions and articles such as adult incontinence garments which minimize odor caused by bodily fluids (claim 1, Abstract) thereby reading on the “fragrance composition adapted for use with a sanitary or incontinence article used in the treatment of malodour caused by or associated with human body fluids”. The perfume composition of Perring et al. reads on the “wherein said fragrance composition has an odour that is reminiscent of the odour of the article, or reminiscent of the odour of a packaging material for said article” as explained above in paragraph 4.  
	Brunner et al. are silent regarding the fragrance composition comprising 2,3,3-trimethyl indanone.
	Behan et al. teach a perfume composition comprising ingredients such as PTBCHA (p-tert-butyl cyclohexyl acetate; Table A, Column 8 and Table 12 Column 8) as well as 2,3,3-trimethyl indanone (Safraleine; Table A, Column 8). Behan et al. offer the motivation of using these fragrance ingredients due to their ability to have synergistic odor properties (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the 2,3,3-trimethyl indanone of Behan et al. in the fragrance composition and article of Brunner et al., thereby arriving at the claimed invention.
Brunner et al. in view of Behan et al. do not particularly teach the 2,3,3-trimethyl indanone in a preferred embodiment. 
van Loveren et al. teach trimethyl indanones (Example II, Col. 12 line 65) for use in perfume compositions and perfumed articles (Abstract). van Loveren et al. offer the motivation of particularly choosing trimethyl indanones due to their ability to offer excellent aromas and unique organoleptic properties (Table I, Examples). In light of these benefits, it would have been obvious to one of ordinary skill in the art to particularly choose the 2,3,3-trimethyl indanone of Behan et al. for the fragrance composition and article of Brunner et al., thereby arriving at the claimed invention.


	Regarding claim 2, Brunner et al. teach para-tertiary-butyl cyclohexyl acetate (col. 4 line 5).
	 Regarding claims 5-11 and 14, the article and use of the incontinence article of Brunner et al. reads on the articles of claims 5-6 and 11. Brunner et al. further teach methods of improving the release of the perfume when the complexes are wetted (col. 5 line 63) thereby reading on the methods as required by claims 7-10 and 14. Regarding claim 9, Brunner et al. teach sanitary napkins (col. 16 line 22) thereby reading on the female population.
	Regarding claims 4 and 13, Brunner et al. teach the fragrance composition according to claim 2 and the article according to claim 11 as set forth above and incorporated herein by reference. Brunner et al. teach the fragrance ingredients are present in an amount of about 5% to about 15% of the cyclodextrin complex (col. 5 lines 45-49) and further teach the complex is analyzed to determine the ratio of perfume to cyclodextrin (col. 5 lines 36-37).
Brunner et al. and the claims differ in that Brunner et al. do not teach the exact same range for the fragrance ingredients (about 20 to 100 wt%) as recited in the instant claims.
However, Brunner et al. teach the fragrance ingredients are present in amounts of “about 15 wt%). The use of the word “about” as used by Brunner et al. can be interpreted to encompass several additional values outside of the range being disclosed. For example, the "about 15 wt%” as disclosed by Brunner et al. is interpreted to fall within the range of “about 20 wt%” as required by the instant claims. Furthermore, case law has held that one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Brunner et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 

	
10.	Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Behan et al. (US PG Pub 2016/0304806 A1) in view of van Loveren et al. (US Patent 4,532,357 A).
	Regarding claims 1 and 2, Behan et al. teach a perfume composition comprising ingredients such as PTBCHA (p-tert-butyl cyclohexyl acetate; Table A, Column 8 and Table 12 Column 8) as well as 2,3,3-trimethyl indanone (Safraleine; Table A, Column 8). The perfume composition of Behan et al. reads on the “wherein said fragrance composition has an odour that is reminiscent of the odour of the article, or reminiscent of the odour of a packaging material for said article” as explained above in paragraph 4.  
Behan et al. do not particularly teach the 2,3,3-trimethyl indanone in a preferred embodiment. 
van Loveren et al. teach trimethyl indanones (Example II, Col. 12 line 65) for use in perfume compositions and perfumed articles (Abstract). van Loveren et al. offer the motivation of particularly choosing trimethyl indanones due to their ability to offer excellent aromas and unique organoleptic properties (Table I, Examples). In light of these benefits, it would have been obvious to one of ordinary skill in the art to particularly choose the 2,3,3-trimethyl indanone of Behan et al. for the fragrance composition, thereby arriving at the claimed invention.
Behan et al. in view of van Loveren et al. do not particularly teach the fragrance composition adapted for use with a sanitary or incontinence article used in the treatment of malodour caused by or associated with human body fluids. 
However, the recitation “adapted for use with a sanitary or incontinence article used in the treatment of malodour caused by or associated with human body fluids” is considered to be an intention to use. Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987). As such, the fragrance composition of Behan in view of van Loveren is considered to meet the structural limitations and thereby read on the claim. 
	Regarding claim 4, Behan et al. teach the fragrance components are present in amounts from about 20% to about 80% by weight of the composition [0040] thereby reading on the claimed range of 20 to 100 wt% as recited in the instant claims.

Response to Arguments
11.	 Applicant's arguments see p. 2, filed 7/7/2022, with respect to the 102 rejections over Perring and Brunner have been fully considered and are persuasive.  The 102 rejections have been withdrawn. However, in light of the amendment, a new ground of 103 rejections are made over Behan in view of van Loveren and 103 rejections over Perring in view of Behan and van Loveren and Brunner in view of Behan and Loveren as set forth above. 
	Regarding the 112 rejections, Applicant states “The Examiner is reminded that inherent and implicit disclosures in the specification are sufficient to satisfy the written description requirement of 35 USC 112.” In response, attention is drawn to the 112 indefinite rejection as set forth above. The rejection is made under 112 (b)/second paragraph regarding the indefinite language. There is not a written description rejection made under 112 (a)/first paragraph. For these reasons, Applicant’s arguments are not found to be persuasive.




Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 02/26272 A1, WO 2016/049389 A1, EP 3 103 523 A1 and WO 98/51248 A1 all listed on the IDS dated 8/16/2019.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763